Citation Nr: 1513247	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  10-31 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty service from January 1966 to January 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2009 and November 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for hypertension.  In support of his claim he has asserted that hypertension is caused by or, in the alternative, aggravated by his service-connected PTSD.  The Board realizes that the case has previously been remanded and regrets that further development is in order before a final determination can be reached.    

The Board's May 2012 remand requested a VA examiner respond to the question "is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's hypertension has been aggravated by his service-connected PTSD."  It is unclear to what extent this question was answered by the June 2012 Disability Benefits Questionnaire (DBQ) completed in response to the remand.  The evidence of record shows the Veteran was first diagnosed with hypertension in 2006 and the medical history reported on the DBQ supports this.  The only discussion of aggravation in the DBQ is in response to question (6) where it is indicated that "[t]he claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness."  The uncertainty about whether the Board's question on aggravation was answered arises from the fact that the Veteran's hypertension did not clearly and unmistakably exist prior to service.  As discussed it was first diagnosed approximately 40 years after the Veteran's induction into active service.  

Furthermore, even if the Board was inclined to read the discussion under DBQ question (6) as a response to its question on aggravation it could not, as the discussion does not consider the correct evidentiary standard.  DBQ question (6) is concerned with aggravation of a condition that pre-existed service and therefore considers the evidentiary standard of clear and unmistakable evidence.  However, for entitlement to service connection to be warranted for a condition that manifested after service it need only be shown that it is at least as likely as not (i.e., probability of 50 percent) that a service-connected disability aggravated the condition beyond its natural progression.    

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no aggravation result be "undebatable."  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)).

Finally, the Board observes the rational for the conclusion reached in question (6) is "[t]here is no direct link within the medical literature between PTSD and HTN."  Nevertheless, there need not be a direct link between PTSD and HTN for service connection to be warranted.  It need only be shown that it is at least as likely as not (i.e., probability of 50 percent) that a service-connected disability aggravated the condition beyond its natural progression; this could be in a direct or indirect manner.  Thus, when the VA examiner responds to this remand, if the same rational is put forth, the Board requests the VA examiner further expound on why this makes it less likely than not that hypertension was aggravated beyond its normal progression by service-connected PTSD. 

Accordingly, the Board finds that the June 2012 VA medical opinion is inadequate with respect to whether the Veteran's hypertension has been aggravated beyond its normal progression by the Veteran's service-connected PTSD.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision"); see also 38 C.F.R. § 4.2 (2014) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  As such, an addendum opinion must be provided addressing whether the Veteran's hypertension has been aggravated beyond its normal progression by the Veteran's service-connected PTSD in light of the correct evidentiary standard.  

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the provider of the June 2012 opinion, so that an addendum opinion can be provided.  If unavailable, the claims file should be forwarded to another VA examiner.  If it is determined an additional examination of the Veteran is necessary, one is to be arranged.  The entire claims file must be reviewed by the examiner in conjunction with the examination. 

The examiner is requested to address the following:

Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's hypertension has been aggravated beyond its normal progression by the Veteran's service-connected PTSD?

If the answer it less likely than not and the rational is there is no direct link within the medical literature between PTSD and hypertension, the VA examiner is asked to further expound on why this make it less likely than not that hypertension was aggravated beyond its normal progression by service-connected PTSD.  

The examiner is requested to provide a complete rationale for any opinion expressed based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




